Title: To Thomas Jefferson from George Washington, 14 August 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Qrs. Orange Town Augt 14 1780

I have been honoured with Your Excellency’s favor of the 22 of July and with it’s inclosure. With respect to appointing Officers  for the Levies, Your Excellency I presume will have received before this, my Letters of the 18 and 22 Ulto, and by which You would find that I had arranged the matter, as far as the circumstances I was possessed of would admit, in consequence of your former application. But as the Officers of the 1 and 2 State Regiments were not included and they are complete, or nearly so, in their number, and your Excellency has determined that these Corps shall march to the Southward, I see no objection to their receiving a proportion of the Levies, and the less so, as it will make the officers of the Other Regiments, who are too few, more competent to their commands. I shall write a line to this effect to Genl. Muhlenburg today. The Levies I find by a Copy of a Resolution of Congress of the 5th Inst. are to join the Southern Army. It is certainly much more for the public interest that these Men are to serve till Dec. 1781 than for any shorter term, and I most earnestly wish, because I am certain the interest, if not the absolute safety and existence, of America demands it that the States would at once attempt to raise a sufficient number of Levies for the War. The expence in the first instance would be very little greater than the enormous bounties now paid for a five months service and in the end it would be found to be by far the most œconomical plan, both as to money and as to Men. To our Army’s being levied on a short and temporary footing, the War has been protracted already to a period to which I am doubtful whether it would ever have otherwise extended; to this we may ascribe near all our other misfortunes and present embarrassments, and to this the loss of our liberties and Independence, if the fatal event should take place. This system of politics has brought us very low indeed and had we not been held up by Providence and a Powerful Ally, we must have submitted before this to the Yoke of bondage. A perseverance in the system may yet effect it. I beg Your Excellency to pardon this digression which the misfortunes we have suffered and the difficulties that now surround us have led me as it were to make involuntarily. I am happy to learn by Genl. Muhlenberg that several of our Troops have escaped from Charles Town, both as it releases them from captivity and as it adds Men of service and tried courage, without giving an equivalent for them, to our remaining force. The General mentions that he has heard 200 have returned, which I consider as a valuable acquisition; but he adds, that Many of them tho they were engaged for the War, conceive themselves discharged by reason of their captivity and escape and have gone to their homes. It is astonishing that they should have taken up such  an idea, and I have directed him to pursue the most effectual measures to collect them. It is very unfortunate that the navigation of the Bay should be so interrupted and destroyed, and as I imagine that the Enemy’s frigates are now drawn from thence, I would hope that means will have been found to drive away the smaller, pickerooning craft. Their continuing must be attended with great public inconvenience at least, and be highly prejudicial to the trade of Virginia and Maryland.
I informed Your Excellency of the arrival of the Armaments from France and also of Admiral Greaves’s with Six Ships of the line on the part of the British. These added to the Ships the Enemy had before, give them a decided superiority at present over the French Squadron under the Chevr. de Ternay, and keep it blocked up at Rhode Island. We expect a reinforcement to the latter and hope it will be such as to turn the scale of superiority and that it will arrive before it is long and effect a junction, as upon the event our prospects and extensive operations must depend, should we be even so fortunate as to get matters in good train on our own part.
have the Honor to be with very sincere respect & esteem Yr Excellency’s most Obedt St.,

G W


P.S. From the information I have received that there are many Deserters in the State and also that many Soldiers who have been captured in the course of the War, and escaped from the Enemy, have gone to their homes and consider themselves as discharged from service, I have been induced to issue the inclosed Proclamation, which I request the favor of Your Excellency to have published in the News Papers.

